DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application makes reference to or appears to claim subject matter disclosed in Application Nos. 17/388,351, filed July 29, 2021, 17/301,396, filed April 1, 2021, which is a continuation of Application Number 16/947,868, filed August 21, 2020, now US Patent Number 10,998,111, which is a continuation of 16/748,852, filed January 22, 2020, now US Patent Number 10,784,021, which is a continuation of several other applications. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with 37 CFR 1.78 (i.e. the status of  17/388,351 and 17/301,396 , ie whether pending or patenting).   If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet; if the application was filed on or after September 16, 2012, the specific reference must be included in an application data sheet. For benefit claims under 35 U.S.C. 120, 121, 365(c) or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications and Patent Numbers if the cases have been issued. 
If the instant application is a utility or plant application filed under 35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c) and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e) (see 37 CFR 1.78(c)) or under 35 U.S.C. 120, 121, 365(c) or  386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in 37 CFR 1.78 but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m) are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78 by filing an ADS with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS with the reference). See MPEP § 211.02.
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional application being filed August 31, 2010, as Application No. 61/378,872.

Information Disclosure Statement
The information disclosure statement filed April 7, 2022.   It has been placed in the application file and the information referred to therein has been considered.


Drawings
The drawings were received on April 7, 2022.  These drawings are approved.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 of US Patent 8933333 (herein referred to as Gundel).  All of the claimed language of the present case is claimed in the above cited claims of Gundel (see below)
Application Number 17/715,372
Patent Number 10,573,432
1. A cable assembly, comprising: a stacked shielded electrical cable comprising two shielded electrical cables stacked on top of one another, each of the two shielded electrical cables comprising: a plurality of differential pairs extending along a length of the cable and arranged along a width of the cable, each differential pair including two insulated conductors having wire diameters not greater than 24 American Wire Gauge (AWG), each differential pair substantially surrounded by a shield; a non-conductive polymeric layer covering opposite sides of the plurality of differential pairs and including cover portions arranged such that, in a transverse cross section, the cover portions of the polymeric layer substantially surrounds each of the differential pairs; and

an adhesive layer bonding the non-conductive polymeric layer to the differential pairs; and an electrical connector, wherein at least one of the insulated conductors in each of the two shielded electrical cables is electrically coupled to at least one contact of the electrical connector, wherein, the stacked shielded electrical cable is bent 180 degrees around a fold line that extends across the width of the cables and makes an angle of about 45 degrees with the length of the cables, and wherein the bend has an inner radius of at most 5 mm.
7. A cable assembly, comprising: a shielded electrical cable comprising: a plurality of differential pairs extending along a length of the cable and being arranged generally in a plane along a width of the cable, each differential pair including two insulated conductors having wire diameters not greater than 24 American Wire Gauge (AWG), each differential pair being substantially surrounded by a shield; first and second non-conductive polymeric layers disposed on opposite sides of the cable, the first and second layers including cover portions and pinched portions arranged such that, in transverse cross section, the cover portions of the first and second layers in combination substantially surround the plurality of differential pairs, and the pinched portions of the first and second layers in combination form pinched portions of the cable on each side of the plurality of differential pairs; an adhesive layer bonding the first non-conductive polymeric layer to the second non-conductive polymeric layer in the pinched portions of the cable; and a bend in the cable of 45 or 90 degrees around a fold line that extends across a width of the cable, wherein the bend has an inner radius of at most 5 mm; and an electrical connector encompassing at least the bend in the cable, wherein at least one of the insulated conductors is electrically coupled to at least one contact of the
electrical connector.
2. The cable assembly of claim 1, wherein the electrical connector comprises an overmold formed onto the cables.
8. A cable assembly according to claim 7, wherein the electrical connector comprises an overmold formed onto the cable.

3. The cable assembly of claim 1, wherein the stacked shielded electrical cable further comprises a second bend of at least 45 degrees around a second fold line that extends across the width of the cables.
9. A cable assembly according to claim 7, wherein the cable further comprises a second bend not encompassed by the electrical connector, the second bend being of at least 45 degrees around a second fold line that extends across a width of the cable, wherein
the second bend has an inner radius of at most 5 mm.
4. The cable assembly of claim 1, wherein the insulated conductors of each differential pair have wire diameters not greater than 26 American Wire Gauge (AWG).
5. The cable assembly of claim 1, wherein each of the cables has a skew of less than about
20 psec/meter.
See claim 1


	However, Gundel doesn’t necessarily disclose the cable assembly wherein each of the cables has a skew of less than about 20psec/meter (claim 5).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cable assembly of Gundel the cable assembly wherein each of the cables has a skew of less than about 20psec/meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various flat cables.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
September 10, 2022